Exhibit 10.46
AMENDED AND RESTATED
LOAN ORIGINATION AND PARTICIPATION AGREEMENT
          THIS AMENDED AND RESTATED LOAN ORIGINATION AND PARTICIPATION AGREEMENT
(“Agreement”) is made and entered into effective as of the 1st day of September,
2011, by and between AgStar Financial Services, PCA, d/b/a ProPartners Financial
(“ProPartners”) and CHS Capital, LLC, formerly known as Cofina Financial, LLC
(“CHS”).
RECITALS:

A.   ProPartners, CHS and CHS Capital ProFund, LLC, formerly known as Cofina
ProFund LLC (“CCP”)are parties to a Loan Origination and Participation Agreement
dated December 31, 2010 (the “Prior Agreement”) pursuant to which (i) CHS or CCP
originated and made certain loans under its agricultural production and
processing financing program based on the terms and conditions of the Farm
Credit Act of 1971, as amended, the regulations of the Farm Credit
Administration, the Prior Agreement, and the policies, requirements and
procedures of ProPartners, all as amended from time to time (each, a “Loan” and
collectively, the “Loans”) and (ii) ProPartners purchased up to a 100%
participation interest in the Loans (or in the case of Cooperative/Commercial
Loans, in the portion thereof offered to ProPartners) as provided therein.   B.
  To induce ProPartners to purchase participation interests in the Loans, CHS
also guaranteed the Loans in accordance with the terms of the Prior Agreement.  
C.   ProPartners and CHS have agreed to amend and restate the Prior Agreement in
its entirety with this Agreement.

          NOW, THEREFORE, in consideration of these premises, of the parties’
respective undertakings and obligations and of the agreements hereinafter set
forth, ProPartners and CHS agree as follows:
I. DEFINITIONS
Unless the Agreement otherwise requires, the words and phrases hereafter defined
shall be as follows (whether in singular or plural form):

1.01   “Borrower” means collectively with respect to a Participated Loan, each
and every Person signing, making or co-making, endorsing, guaranteeing or acting
as surety on such Participated Loan (other than CHS).   1.02   “Commitment”
means with respect to a Borrower, the aggregate principal amount of any funds
CHS is committed to advance to any Borrower under a Participated Loan (without
prejudice to normal conditions to any such advance), computed without reduction
for any advances theretofore made which are outstanding but which in fact
reduces the level of future borrowings thereunder.   1.03  
“Cooperative/Commercial Loans” means (i) Loans made to Borrowers who are
cooperatives and (ii) other commercial loans.

 



--------------------------------------------------------------------------------



 



1.04   “Default” means with respect to any Participated Loan, any event or
circumstances which under its Loan Documents permits the indebtedness evidenced
thereby to be accelerated, collateral to be foreclosed upon or other remedies
taken.   1.05   “Event of Default” shall have the meaning given in Section 9.01
hereof.   1.06   “Delegated Authority Loans” has the meaning given in
Section 2.01.   1.07   “GAAP” means generally accepted accounting principles in
the United States in effect from time to time, consistently applied.   1.08  
“Guarantee” has the meaning given in Section 7.01.   1.09   “Interest Payment
Date” has the meaning given in Section 2.07.   1.10   “Loan(s)” has the meaning
given in the Recitals to this Agreement and includes, without limitation,
Cooperative/Commercial Loans.   1.11   “Loan Documents” include, but are not
limited to, a promissory note, all related loan agreements, amendments to such
promissory note or loan agreements, financing statements, security agreements,
mortgages, trust deeds, guaranties or other security documents which evidence
any Borrower’s obligations to CHS or to the Third Party Originator, if
applicable, in relation to a Participated Loan or Commitment to such Borrower.  
1.12   “Loan Package” shall mean copies of the Loan Documents with respect to
each Loan and loan back-up, including evidence of satisfaction of the applicable
Loan Underwriting Criteria, and in the case of each Loan with a Commitment
amount that is greater than $1,000,000, the Borrower’s loan application, annual
budgets, cash flow projections, fiscal year end financial statements, income
statements, appraisal reports, proposed security interests, CHS’ credit report
and/or any other documentation requested by ProPartners or otherwise required to
permit ProPartners to make an independent credit decision regarding the credit
approval of such Loan, all in a form satisfactory to ProPartners.   1.13   “Loan
Underwriting Criteria” means the Underwriting Standards set forth on the
attached Exhibit A, as amended from time to time upon the mutual agreement of
ProPartners and CHS.   1.14   “Participants” shall have the meaning given in
Section 15.02.   1.15   “Participated Loan(s)” shall have the meaning given in
Section 2.01.   1.16   “Participation Interest” shall have the meaning given in
Section 2.01.   1.17   “Permitted Liens” shall mean, with respect to collateral
securing any Participated Loan, (i) security interests in favor of ProPartners,
(ii) covenants, restrictions, rights, easements and minor irregularities in
title that do not materially interfere with the Borrower’s

2



--------------------------------------------------------------------------------



 



    business or operations as presently conducted, and (iii) liens disclosed to
ProPartners in writing prior to its purchase of such Participated Loan.

1.18   “Person” shall mean an individual, corporation, partnership, association,
joint venture, limited liability company, government (or any agency or political
subdivision thereof), unincorporated organization, trust or other entity,
including, without limitation, an employee pension, profit sharing or other
benefit plan or trust.   1.19   “Prior Agreement” has the meaning given in the
Recitals to this Agreement.   1.20   “Purchase Date” shall mean each date that
ProPartners advances funds to CHS in payment for a Participation Interest in
Participated Loans hereunder, which funding advances shall occur no more than
once per business day upon the prior request of CHS.   1.21   “Repurchase” shall
have the meaning given in Section 2.06.   1.22   “Single Borrower Limit” shall
mean 5% of the outstanding aggregate Commitments.   1.23   “Third Party
Originator” means a financial institution or organization designated by
ProPartners that may originate Loans to Borrowers on behalf of CHS.   1.24  
“Total Capital” means, at any date, the amount of CHS’ “total capital” as
determined in accordance with GAAP.   1.25   “Underwriting Fee” shall have the
meaning given in Section 2.08.

II. PURCHASE OF PARTICIPATION INTERESTS

2.01   CHS shall originate and make the Loans to Borrowers in accordance with
the Loan Underwriting Criteria, the proceeds of which will be used to finance
the Borrowers’ agricultural production or processing activities. ProPartners
shall then purchase up to a 100% participation interest, or in the case of
Cooperative/Commercial Loans, such portion of such Cooperative/Commercial Loan
offered to ProPartners, from CHS (a “Participation Interest”) in each Loan
(each, a “Participated Loan” and collectively, the “Participated Loans”), in an
aggregate principal amount totaling up to $250,000,000 in accordance with the
terms of this Agreement. Subject to the limitations set forth in this Agreement,
ProPartners hereby grants CHS delegated authority to approve all Loans with a
Commitment amount that is less than or equal to $1,000,000 and to administer
ProPartners’ purchase of a Participation Interest in such Loans (“Delegated
Authority Loans”). Each offer to purchase a Participation Interest (for purchase
on the next Purchase Date) of Loans that are not Delegated Authority Loans shall
be extended to ProPartners by delivery to ProPartners of a true and correct Loan
Package with respect to such Loan and ProPartners may, in its sole discretion,
purchase a Participation Interest in such Loans under the terms of this
Agreement. With respect to all Loans that ProPartners is purchasing a
Participation Interest and all Loans where ProPartners is being offered a
Participation Interest, CHS shall deliver to ProPartners a true and correct list
with respect to each such Loan setting forth the Commitment to the Borrower
thereunder and the amount of any advances CHS has or will have made under each
such Loan as of such

3



--------------------------------------------------------------------------------



 



    Purchase Date, in each case with adequate supporting documentation of the
amount of such advances.

2.02   CHS shall sell and ProPartners shall purchase on each Purchase Date,
subject to the remaining terms hereof, a Participation Interest in each Loan
offered by CHS that meets the following requirements: (i) CHS acted in
compliance with Section 2.01 with respect to such Loan, and such Loan and the
purchase thereof complies with the remaining terms of this Agreement; (ii) such
Loan is subject to the Guarantee of CHS pursuant to Article VII hereof;
(iii) the Loan Package with respect to such Loan is satisfactory to ProPartners;
(iv) such Loan is secured in accordance with the Credit Policy and Procedures as
approved by ProPartners and described in Section 10.01; (v) no Default shall
exist with respect to such Loan on such Purchase Date; (vi) such Loan does not
exceed the Single Borrower Limit and (vii) such Loan meets the applicable Loan
Underwriting Criteria, as determined by ProPartners in its sole discretion.
ProPartners shall use commercially reasonable efforts to promptly notify CHS in
writing of its agreement or declination to purchase a Participation Interest in
a Loan. The purchase price for a Participation Interest in each Loan shall equal
the outstanding principal balance of such Loan as of the applicable Purchase
Date, plus accrued but unpaid interest on such Loan as of such Purchase Date,
and shall be remitted by ProPartners to CHS by wire transfer (or as the parties
shall otherwise agree) no later than close of business on the next business day
following such Purchase Date. ProPartners’ purchase of a Participation Interest
in a Participated Loan shall be effective upon ProPartners’ advance of funds
with respect to each such Participated Loan.   2.03   Each Delegated Authority
Loan that CHS wishes to renew or extend past such Delegated Authority Loan’s
current maturity date that no longer meets the criteria of a Delegated Authority
Loan at the time of such renewal or extension may not be renewed or extended
without the prior written consent of ProPartners.   2.04   If ProPartners at
anytime holds a Participation Interest in a Participated Loan of a Borrower and
CHS extends additional credit to the same Borrower, CHS may, in CHS’ discretion,
offer ProPartners the opportunity to purchase a Participation Interest in such
Loan in accordance with the terms of this Agreement. Borrowers with common
management and/or controlling ownership interest greater than 50% shall be
considered a single Borrower for purposes of the foregoing.   2.05  
Notwithstanding that a Loan has become a Participated Loan, CHS shall make all
advances required by the terms of such Loan and its Loan Documents to be made
thereunder. Subject to the remaining terms hereof as they apply to Loans with
respect to which there exists a Default, on each Purchase Date the parties shall
also settle as to advances and receipts with respect to Participated Loans as
follows:

  (a)   On each Purchase Date, CHS shall provide ProPartners with respect to
each Participated Loan a true and correct list of the following: (i) the
Commitment to the Borrower thereunder; (ii) the amount of the outstanding
principal balance as of the Purchase Date; (iii) the amount of interest
collected as of the Purchase

4



--------------------------------------------------------------------------------



 



      Date; and (iv) the amount of any accrued and unpaid interest as of the
Purchase Date.

  (b)   On each Purchase Date, ProPartners and CHS will calculate (i) the amount
owed to CHS by ProPartners to the extent the total amount of advances funded by
CHS with respect to the Participated Loans exceeds the total amount of
repayments of principal (scheduled, voluntary or otherwise) and/or prepayment
make-whole premiums received by CHS with respect to the Participated Loans, or
(ii) the amount owed to ProPartners by CHS to the extent the total amount of
such receipts exceeds the total amount of such advances.     (c)   On each
Purchase Date, the amount owed to ProPartners, CHS as properly calculated
pursuant to this Section 2.05(b) as of any Purchase Date shall be remitted to
such party by wire transfer (or as the parties shall otherwise agree) no later
than close of business on the next business day following such Purchase Date.

2.06   CHS shall have (a) the option to repurchase ProPartners’ Participation
Interest in a Participated Loan if (i) ProPartners and CHS agree in writing or
(ii) ProPartners determines that it will not consent to the renewal or extension
of such Participated Loan for a subsequent term or that ProPartners will only
consent to the renewal or extension of such Participated Loan under less
favorable economic terms, and (b) the obligation to repurchase ProPartners’
participation interest in (i) any Delegated Authority Loan that did not meet the
applicable Loan Underwriting Criteria at the time it was made, as determined by
ProPartners in its sole discretion and (ii) any Cooperative/Commercial Loan that
is subject to a Default and such Default continues uncured for a period of at
least 90 days or is otherwise classified by ProPartners as less than
“acceptable” (in each case, a “Repurchase”). A Repurchase may be effected with
respect to (a)(i) above upon the written agreement of ProPartners and CHS, with
respect to (a)(ii) above, during the 10-day period following notification by
ProPartners to CHS of ProPartners’ determination not to consent to the renewal
or extension of a Participated Loan or to consent to such renewal or extension
of a Participated Loan only under less favorable economic terms, and with
respect to (b)(i) and (b)(ii) above, upon written notice from ProPartners to
CHS. With respect to each Repurchase, CHS will pay to ProPartners a repurchase
price equal to the sum of all outstanding principal, interest and fees then
existing under such Participated Loan, plus any other reasonable third party
attorney fees or other collection costs incurred by ProPartners with respect to
such Participated Loan. Upon ProPartners’ receipt of payment in full with regard
to a Repurchase, ProPartners shall (a) forward to CHS all items in the Loan
Package pertaining to such Participated Loan in ProPartners’ possession,
(b) assign to CHS all of its right, title and interest in such Participation
Interest in the Participated Loan and the related Loan Documents, and (c) cease
and be discharged from all activities and responsibilities regarding such
Participated Loan as of the date such payment is received.   2.07   Subject to
the remaining terms hereof as they apply to Loans with respect to which there
exists a Default, CHS shall pay ProPartners by wire transfer (or as the parties
shall otherwise agree) no later than the close of business on the first day of
each January,

5



--------------------------------------------------------------------------------



 



    April, June, October occurring during the term of this Agreement (an
“Interest Payment Date”), all interest which has accrued on each Participated
Loan since the last Interest Payment Date (with such interest calculated
according to the rates specified in Section 6.01). Except as provided in
Section 3.09, CHS shall be entitled to retain any interest paid with respect to
Loans in excess of the amount payable to ProPartners under this Section 2.07,
and CHS shall retain and manage interest payments received from the time of
purchase by ProPartners subject to its payment obligations in accordance with
the foregoing.

2.08   In consideration for the activities performed by ProPartners under the
terms of this Agreement, at all times during the term of this Agreement, CHS
will pay to ProPartners a quarterly underwriting fee equal to 5 basis points of
the aggregate outstanding principal balance of each Participated Loan that is
outstanding as of the date prior to each Interest Payment Date (“Underwriting
Fee”). All Underwriting Fees shall be payable no later than close of business on
each Interest Payment Date.

III. LOAN ADMINISTRATION AND SECURITY

3.01   Each Loan shall be made in the name of CHS or, if otherwise agreed by the
parties, in the name of a Third Party Originator. CHS shall deliver possession
to ProPartners on a timely basis the originals of all Loan Documents for each
Participated Loan and ProPartners shall maintain possession of all such
materials.   3.02   Unless otherwise agreed to in writing by ProPartners and CHS
prior to ProPartners’ purchase of a Participation Interest in a Loan and subject
to Section 3.09 below, CHS shall be responsible for all primary servicing
activities associated with the Participated Loans. Such servicing activities may
include, but are not limited to:

  (a)   prior to any transfer of servicing to ProPartners pursuant to
Section 3.09, exercising due diligence and efforts to collect principal and/or
interest when due and payable;     (b)   formally notifying a Borrower when a
Default arises under any of the applicable Loan Documents;     (c)   monitoring
applicable Loan Document covenants for compliance and formally granting or
withholding consent relative to proposed actions by a Borrower when a covenant
requires such consent;     (d)   obtaining and analyzing interim and annual
financial statements, budgets and business plans;     (e)   obtaining and
reviewing a Borrower’s insurance policies and bonds;     (f)   preparing,
maintaining and periodically reviewing security documentation for accuracy,
appropriateness of filing, timing of continuation filings and legal validity;
and

6



--------------------------------------------------------------------------------



 



  (g)   periodically visiting a Borrower’s place of business to inspect the
collateral and records, and to maintain CHS’ familiarity with a Borrower’s
management and business operations.

3.03   CHS shall exercise the same degree of care and diligence in servicing and
administering the Participated Loans and in collecting payments thereunder as
CHS would ordinarily take in servicing, administering and collecting payments
with respect to other loans of comparable face amount and credit risk which are
held solely for its own account. CHS may grant any consent or waiver under or
with respect to any provision of any Loan Document to which Borrower is a party
or agree to any amendment to any such Loan Document to which any Borrower is a
party without the consent of ProPartners; provided, however, that CHS may not,
without the consent and concurrence of ProPartners, with said consent and
concurrence to be documented in letters from ProPartners to CHS:

  (a)   waive or release any material claims against any Borrower under a
Participated Loan; and/or     (b)   make or consent to any material release,
substitution or exchange of collateral outside of the Loan Underwriting
Criteria.

3.04   Subject to the other requirements of this Agreement, CHS shall perform
and document all loan servicing actions and activities it deems appropriate and
shall keep and maintain accurate and complete records of its servicing
activities regarding the Participated Loans to permit the examination thereof by
ProPartners at any and all reasonable times.   3.05   All costs and expenses
incurred by CHS relating to analysis, servicing actions and other activities
regarding the Participated Loans shall be borne by CHS.   3.06   CHS and
ProPartners agree that there shall be timely and thorough communication of
pertinent general and credit information between the parties. This includes
furnishing and exchanging pertinent correspondence, memoranda, quarterly
Borrower status reports and loan servicing documentation (such as periodic
balance sheets, operating statements, audit reports (if available) and
collateral position reports) relating to a Borrower. ProPartners may, at any
time, meet with a Borrower as long as CHS is present at such meeting.   3.07  
CHS shall notify ProPartners within 30 days once it discovers with respect to a
Participated Loan that a Default has occurred or any other potential credit
problem exists as to such Participated Loan. The notification shall include the
Borrower’s outstanding balances, collateral position, specific identification of
the problem, and CHS’ collection/servicing strategy.   3.08   Upon the
occurrence of a Default under any Participated Loan and continuation of such
Default for a period of 90 days, unless ProPartners is repaid the current
outstanding balance of such Participated Loan pursuant to the Guarantee or a
Repurchase occurs regarding such Participated Loan, ProPartners shall assume all
future servicing and collection activities and obligations with respect to such
Participated Loan and CHS agrees to cooperate with ProPartners to effect an
expeditious transfer of such servicing

7



--------------------------------------------------------------------------------



 



    activities to ProPartners, including, without limitation, instructing the
Borrowers under such Participated Loan to direct all payments to ProPartners.
Upon the transfer of the servicing activities of a Participated Loan to
ProPartners pursuant to this Section, all Default interest accruing under such
Participated Loan shall be paid to ProPartners.

3.09   Upon the occurrence of an Event of Default by CHS, ProPartners shall have
the right to immediately notify the Borrowers and direct them to forward
principal, interest and other payments under the Participated Loans as
ProPartners shall direct. CHS will join in this notice to the Borrowers upon the
request of ProPartners. Reasonable expenses incurred by ProPartners and its
agents in any collection activities before or after judgment shall be considered
a part of the indebtedness due to ProPartners under the Participated Loans and
all collection receipts shall be considered the property of ProPartners. Any
such collection expenses shall be included in the Guarantee of CHS set forth in
Article VII. The foregoing shall not limit any other remedies with respect to
Events of Default occurring under this Agreement.   3.10   This Agreement shall
not be deemed to appoint either CHS, on the one hand, or ProPartners, on the
other hand, as agent of the other, except as CHS may be deemed the agent of
ProPartners for administering, servicing and collecting under the Participated
Loans and with respect to Delegated Authority Loans pursuant to Section 2.01.
This Agreement shall not be construed to create a partnership, joint venture or
any like arrangement between CHS, on the one hand, or ProPartners, on the other
hand.

IV. SECURITY AND ASSIGNMENT

4.01   As security for the payment and performance of all the Participated
Loans, CHS hereby assigns to ProPartners, any and all security interests and
other liens obtained by CHS as collateral securing the Participated Loans, and
as and when requested in writing by ProPartners, shall promptly file such UCC
financing statements or other forms as ProPartners shall request evidencing such
assignment. CHS warrants that with respect to each Participated Loan, the
corresponding security documents and liens are genuine, valid and enforceable in
accordance with their terms, subject to the effects of bankruptcy, insolvency or
other similar laws affecting the rights and remedies of creditors generally and
general principles of equity, and except for Permitted Liens or as otherwise
agreed in writing by ProPartners, are perfected first liens against the primary
property and junior liens against secondary property, if any, of the party
executing such documents, that they have been duly executed, endorsed or
assigned so that they are valid in the hands of ProPartners, and that they have
been duly filed or recorded if filing or recording is necessary to their
perfection and enforceability by ProPartners.       The term “primary property”
is defined as any property upon which a first security interest or lien position
is required pursuant to the extension of credit by CHS under CHS’ credit
policies and procedures. The term “secondary property” is defined as any other
property in which a security interest or lien position is given by a Borrower to
CHS with respect to a Participated Loan.

8



--------------------------------------------------------------------------------



 



V. REPRESENTATIONS AND WARRANTIES
CHS represents and warrants that:

5.01   All Chattel Paper, Instruments, Documents, Security Agreements (as such
terms are defined in the Uniform Commercial Code) or other evidences of a
Borrower’s obligation to pay or the grant of security pertaining to any
Participated Loan is genuine and valid, duly executed or endorsed or assigned by
each Person whose execution, endorsement, or assignment is essential to the
validity and enforceability of the security instrument or document.   5.02   All
steps necessary or beneficial for any security interest or lien with respect to
any Participated Loan to be valid, duly attached, duly perfected and have the
requisite priority will be duly taken by CHS (to the extent the foregoing can be
accomplished by filing, notice or possession), including any necessary or
beneficial filing or recording.   5.03   At the time of a purchase of a
Participation Interest in each Participated Loan by ProPartners hereunder:

  (a)   there are no Defaults in relation to such Participated Loan;     (b)  
such Participated Loan is appropriately classified (as described in the Loan
Underwriting Criteria) on the books of CHS; and     (c)   such Participated Loan
is presently in accrual status.

5.04   CHS does not make any representations or warranties, either expressed or
implied, to ProPartners, as to the collectibility of any Participated Loan or
the continued solvency of the Borrower, other than that:

  (a)   CHS has been (and will be) performing due diligence in verifying the
completeness and accuracy of the Borrower’s financial statements, which are
relied upon by ProPartners as a basis for agreeing to purchase a Participation
Interest in each Participated Loan; and     (b)   CHS has been (and will be)
performing due diligence in verifying the existence of collateral securing each
Participated Loan and that any deficiencies in the collateral in terms of
quantity, condition or value will be immediately reported to ProPartners in
writing upon discovery of such deficiencies by CHS.

5.05   CHS does not make any representations or warranties, either expressed or
implied, to ProPartners as to the credit underwriting of the Loans offered for
purchase and to the validity and enforceability of the Loan Documents, other
than as follows and as elsewhere represented or warranted in this Agreement:

  (a)   the Loan Documents are and/or will be properly executed by the
applicable Borrower;

9



--------------------------------------------------------------------------------



 



  (b)   in the case of all Participated Loans secured by livestock facilities,
the Loan Documents regarding such Participated Loans shall include verification
of the appropriate waste management and regulatory permits;     (c)   when
applicable, the Loan Documents will include intercreditor agreements properly
defining the priority of interests between CHS and such other lenders to the
satisfaction of ProPartners;     (d)   to the extent contemplated by the
applicable Loan Documents, all financing statements, security agreements,
mortgages or deeds of trust are and/or will be properly recorded in accordance
with applicable law, to obtain a perfected first priority security interest in
the collateral securing the Participated Loans, unless otherwise agreed by
ProPartners in writing; and     (e)   CHS has taken and/or will take and will
continue to take whatever additional actions which may be necessary and proper
under applicable law to legally perfect and maintain security interests in the
collateral securing the Participated Loans.

5.06   The execution, delivery and performance of this Agreement by each of CHS
(a) have been duly authorized by all necessary corporate action on the part of
such party, (b) do not conflict with or violate its bylaws or other
organizational documents or any law or regulation applicable to such party, and
(c) do not conflict with or violate any contract or other agreement to which
such party is a party or is otherwise bound.

ProPartners represents and warrants that:

5.07   The execution, delivery and performance of this Agreement by ProPartners
(a) have been duly authorized by all necessary corporate action on the part of
ProPartners, (b) do not conflict with or violate its bylaws or other
organizational documents or any law or regulation applicable to ProPartners, and
(c) do not conflict with or violate any contract or other agreement to which
ProPartners is a party or is otherwise bound.   5.08   ProPartners will not
willfully disclose information pertaining to any Borrower to ProPartners’ owners
or any third parties except in the ordinary course of ProPartners operating
procedures.

VI. PRICING AND FUNDING OPTIONS

6.01   Each Participated Loan shall bear interest at the rate described on
Exhibit B, which Exhibit B shall be updated from time to time as agreed by
ProPartners and CHS. Any Participated Loan that is a fixed-rate loan shall bear
interest at such fixed rate of interest as agreed by the parties on a case by
case basis.   6.02   All Participated Loans that are “term loans” with variable
rates shall have scheduled defined principal payments. The principal repayments
may be monthly, quarterly, semi-annual or annually. CHS shall submit to
ProPartners prior to the applicable Purchase Date a term sheet on each
Participated Loan that is a “term loan” specifying the repayment and pricing
characteristics of such Participated Loan.

10



--------------------------------------------------------------------------------



 



6.03   ProPartners may require that some of the fixed interest rate options be
subject to prepayment make-whole language designated by ProPartners if a
Borrower refinances or re-prices such Participated Loan prior to maturity.

VII. GUARANTEE

7.01   CHS hereby absolutely and unconditionally guarantees full payment of all
Participated Loans; provided, however, that for each calendar year, CHS’
guarantee under this Section 7.01 shall be limited to $50,000,000 (the
“Guarantee”); provided, however, that if the aggregate amount of Guarantee
payments made by CHS during any calendar year exceeds $48,000,000, then
ProPartners and CHS shall mutually agree in writing which Participated Loans are
repaid pursuant to any remaining Guarantee payments made by CHS for such
calendar year.   7.02   ProPartners may make a call by written notice to CHS
under the Guarantees with respect to any Participated Loan that is subject to a
Default for a period of 90 days, and CHS shall pay such Guarantee payment no
later than the tenth business day after CHS’ receipt of such written notice.  
7.03   In the event that ProPartners has assumed servicing and collection
activities for a Participated Loan pursuant to Section 3.08, CHS hereby agrees
that it will not exercise or enforce any right of contribution, reimbursement,
recourse or subrogation against a Borrower under such Participated Loan or any
collateral securing such Participated Loan unless and until ProPartners has been
indefeasibly paid in full all amounts owed to it under such Participated Loan.  
7.04   Upon the occurrence of a Default under any Participated Loan and the
continuation of such Default for a period of 90 days, CHS agrees that
ProPartners may, at any time, extend payment of such Participated Loan in whole
or in part, otherwise change the terms of payment (including interest rate),
accept partial payments, release or impair any collateral security, release or
agree not to sue any party liable on said Participated Loan and/or take any
other actions with respect to such Participated Loan or parties thereto, all
without releasing or diminishing any liability of CHS pursuant to the Guarantee.
  7.05   The Guarantee of CHS herein is a promise of payment, and not of
collection, and CHS waives any right to require ProPartners to bring any action
against a Borrower under the Participated Loans or against any other Person or
to require that resort be had to any security or credit on the books of
ProPartners in favor of a Borrower, prior to the fulfillment by CHS of its
Guarantee obligations hereunder.   7.06   No delay on the part of ProPartners in
exercising any rights hereunder or failure to exercise the same shall operate as
a waiver of such rights. In no event shall any modification or waiver of the
provisions of the Guarantee of CHS hereunder be affected unless in writing nor
shall any such waiver be applicable except in the specific instance for which
given.

11



--------------------------------------------------------------------------------



 



7.07   The Guarantee of CHS hereunder shall constitute a continuing and
irrevocable agreement of guarantee. The Guarantee of CHS shall continue until
all amounts owed to ProPartners under the Participated Loans have been fully and
completely discharged.

VIII. COVENANTS OF CHS

8.01   During the Term, CHS shall maintain at all times, measured as of the end
of each calendar quarter, Total Capital of not less than $65,000,000.   8.02  
During the Term, CHS shall maintain as of the last day of each month a ratio of
(i) its total debt to (ii) its Total Capital plus its loan loss reserve, of not
more than 8.00 to 1.00. For this purpose, (a) CHS’ “total debt” means all of
CHS’ indebtedness incurred or assumed for borrowed money and all of CHS’ lease
obligations if, in either case, categorized as debt according to GAAP, together
with all indebtedness of any indebtedness of any other Person if categorized as
debt according to GAAP, and (b) CHS’ “loan loss reserve” means the amount
identified on CHS’ balance sheet as loan loss reserves as of the last day of the
appropriate month.

IX. EVENTS OF DEFAULT

9.01   The occurrence of any one or more of the following events will constitute
an “Event of Default” hereunder:

  (a)   ProPartners or CHS materially breaches any covenant or term, or fails to
perform any obligations under this Agreement and such failure is not cured
within 30 days following receipt of notice from the other party (excluding a
failure to pay as set forth in subsection (c) below);     (b)   Any warranty,
representation, or statement now or hereafter furnished by or on behalf of
ProPartners or CHS in connection with this Agreement proves to be false or
misleading in any material respect when furnished;     (c)   Failure by CHS or
ProPartners to remit on a timely basis to the other party its share of advances
or payments received with regard to any Participated Loan and such failure to
pay is not cured within 5 days of the date of such failure;     (d)   Failure of
CHS or ProPartners to materially comply with applicable state or federal laws or
regulations; or     (e)   ProPartners or CHS become insolvent, or declare
bankruptcy.

9.02   Upon the occurrence of any Event of Default, the non-defaulting party
may, at its sole option and discretion and upon prior written notice to the
defaulting party, suspend or terminate its obligations hereunder, or exercise
any rights contained in this Agreement. In addition, or in the alternative, the
non-defaulting party may exercise any rights available to it at law or equity,
which rights are hereby expressly preserved. Such rights and remedies will be
cumulative and not exclusive to the fullest extent necessary in order to provide
the non-defaulting party with its benefit of the bargain under this Agreement.

12



--------------------------------------------------------------------------------



 



X. CREDIT POLICY AND PROCEDURES MANUAL

10.01   The Participated Loans shall be subject to documented risk
identification requirements, credit underwriting policy standards, and other
policies and procedures, including asset/liability management policies developed
by CHS and approved by ProPartners. Such credit standards shall define minimum
financial, operating and collateral standards normally required of a Borrower to
be eligible for financing by CHS. CHS shall provide ProPartners with a copy of
its policies and procedures and all updates or changes affecting the policies
and procedures; provided, however, that any material changes to such policies
and procedures must be approved in advance by ProPartners. ProPartners and its
Participants, at their option, may from time to time make changes in the risk
identification requirements, credit standards, policies and procedures which
will become effective upon CHS’ prior written consent and will apply to all
subsequent new Loans offered for purchase. All of the above-stated policies and
procedures will be contained in a manual entitled “Credit Policy and
Procedures.”   10.02   CHS shall be responsible for the development of
procedures to be followed for loan documentation identification and preparation,
loan documentation execution, loan closing, loan servicing and reporting. Upon
request, CHS shall submit its procedures to ProPartners.

XI. INDEMNIFICATION

11.01   CHS, by executing this Agreement, agrees to indemnify ProPartners, its
agents and employees, for any losses suffered by ProPartners or such agents and
employees when such losses are caused by (i) errors by CHS or any of its
employees or agents in the origination or servicing of any Participated Loan,
including, without limitation, errors in the Loan Documents and the failure to
properly file or continue UCC financing statements, (ii) the failure of a
Participated Loan to satisfy the requirements of Section 2.02 and (iii) the
gross negligence of CHS or any of its employees or agents or by the willful,
wanton, or criminal conduct of CHS or any of its employees or agents.   11.02  
ProPartners, by executing this Agreement, agrees to indemnify CHS, its agents,
directors and employees, for any losses suffered by CHS or such agents,
directors or employees when such losses are caused by (i) errors by ProPartners
or any of its employees or agents in the servicing of any Participated Loan that
ProPartners has assumed servicing responsibilities for under Section 3.08,
including, without limitation, the failure to properly file UCC financing
statement amendments/continuations related to the same and (ii) the gross
negligence of ProPartners or any of its employees or agents or by the willful,
wanton, or criminal conduct of ProPartners or any of its employees or agents.

XII. FINANCIAL INFORMATION AND REPORTING

12.01   CHS shall furnish ProPartners with CHS’ monthly financial statements
prepared in accordance with GAAP within 30 days after the end of each month. CHS
shall also furnish ProPartners with CHS’ individual fiscal year-end financials,
president’s reports

13



--------------------------------------------------------------------------------



 



    and internal reviews and audits to within 90 days of each such fiscal
year-end or, if earlier, within 30 days of completion thereof.   12.02   CHS
shall on a monthly basis provide ProPartners with the reports described on
Exhibit C, which reports shall be in form and content acceptable to ProPartners
in its sole discretion.

XIII. ACCOUNTING

13.01   CHS shall perform all the internal accounting and reporting tasks
associated with Borrowers. ProPartners will apply all funds received to the
appropriate Participated Loan as directed by CHS.

XIV. REVIEW PROGRAM

14.01   ProPartners may conduct any review of the Participated Loan program as
deemed necessary to monitor compliance with underwriting standards and
procedures, file documentation requirements, individual Participated Loan
performance and receipt and disbursement by CHS of Participated Loan funds and
customer payments. CHS shall furnish information, and permit examination of
books and records relative to the Participated Loans as ProPartners may specify.
Such reviews shall be performed as frequently as deemed necessary. ProPartners
shall provide CHS with a formal written report of its findings, including any
modifications made to the credit quality of the Participated Loan program.

XV. SUCCESSORS AND PARTICIPANTS

15.01   This Agreement shall bind and inure to the benefit of ProPartners and
CHS and their respective successors and assigns, but may be assigned only with
the written consent of the other parties.   15.02   ProPartners may (i) without
the consent of CHS, sell participation ownership interests in the Participation
Interests to AgriBank and to other institutions within what is known as the Farm
Credit System, the name commonly used to refer to the entities and activities
authorized by the terms of the Farm Credit Act of 1971 and the regulations
thereunder (“Farm Credit System”), that also hold an ownership interest in
ProPartners and (ii) with the prior written consent of CHS, which consent shall
not be unreasonably withheld, sell participation ownership interests in the
Participation Interests to other institutions within the Farm Credit System
(collectively, the “Participants”). Such Participants shall have no voting
rights with respect to the Participated Loans. Except as otherwise expressly
agreed to in writing by CHS, ProPartners shall not by reason of any such sale of
its participation ownership interests in the Participation Interests be relieved
of any of its obligations hereunder. Each Participant shall be subject to the
provisions of this Agreement and the other applicable written documents
evidencing any applicable Participated Loan.

14



--------------------------------------------------------------------------------



 



XVI. EXPIRATION AND TERMINATION

16.01   This Agreement may be terminated by CHS, on the one hand, or
ProPartners, on the other hand, upon 90 days’ prior written notice delivered to
the other party; provided, however, that either such party may terminate this
Agreement upon written notice to the other in the event that the other party is
in breach in any material respect of its obligations hereunder and such breach
remains uncured for 30 days following receipt of notice to the defaulting party
following written notice thereof to such party or such longer period if
otherwise provided herein. In the event this Agreement is terminated, the
respective rights and obligations of the parties shall continue with respect to
any outstanding Participated Loans until all indebtedness and other obligations
under all such Participated Loans and related Loan Documents have been fully and
completely discharged. This Agreement shall terminate in its entirety upon full
payment of all indebtedness and other obligations under all such Participated
Loans and related Loan Documents.

XVII. MISCELLANEOUS

17.01   No provision of this Agreement or any other related agreement between
ProPartners and CHS regarding the Participated Loans can be waived, modified,
amended, supplemented, or terminated, except by a writing executed by
ProPartners and CHS. The failure of any party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to waive any such
provision, nor in any way to affect the validity of this Agreement or any part
thereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.   17.02   ProPartners and CHS agree to
execute other agreements, documents or instruments as requested by the other
party in connection with this Agreement as may be deemed necessary to carry out
the purpose hereof.   17.03   Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (a) when delivered, (b) when transmitted via facsimile to the number
set out below, (c) the business day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third business day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case to the respective parties at the address set forth below,
or at such other address as such party may specify by written notice to the
other parties hereto:

15



--------------------------------------------------------------------------------



 



If to CHS:
CHS Capital, LLC
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
Attention: Jamey Grafing
Fax: (651) 451-4917
If to ProPartners:
ProPartners Financial
8530 Eagle Point Blvd., Suite 100
Lake Elmo Minnesota 55042
Attention: Chris Mueller
Fax: (877) 282-7861

17.04   All payments made by the appropriate party under this Agreement shall be
made in the lawful currency of the United States by wire transfer or other
electronic method (i.e., ACH) of immediately available funds to the appropriate
party, in accordance with the wire transfer instructions specified in a written
notice delivered to the other party from time to time.   17.05   This Agreement
and any other agreements among the parties associated with the Participated
Loans shall be governed by and construed under the laws of the State of
Minnesota.   17.06   This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and finally integrated into this Agreement. The parties agree that this
Agreement amends and restates the Prior Agreement and supersedes and replaces
the Prior Agreement in its entirety.   17.07   Wherever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provisions of this Agreement.   17.08   This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

[signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered as of the date first above written.

                  AGSTAR FINANCIAL SERVICES, PCA,
D/B/A PROPARTNERS FINANCIAL
 
           
 
  By:   /s/Chris Mueller    
 
           
 
           
 
  Its:   President    
 
           
 
                CHS CAPITAL, LLC
 
           
 
  By:   /s/Brian Legried              
 
           
 
  Its:   President           

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Loan Underwriting Criteria
[attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Interest Rates

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Monthly Reports to be provided to ProPartners

1.   Report of all Participated Loans listed with required data (as determined
by ProPartners from time to time).   2.   Report of all Participated Loans that
are subject to a Default that has continued for 30 days.

 